Citation Nr: 0908381	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-17 625	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for acute sinusitis and 
if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1942 to November 
1945.  The Veteran also had subsequent periods of unverified 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and October 2006 rating 
decisions of the Muskogee, Oklahoma, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The June 2006 
rating decision denied service connection for acute sinusitis 
and the October 2006 rating decision denied service 
connection for bilateral hearing loss and tinnitus.  All of 
the aforementioned issues have been perfected and are 
properly before the Board at this time.

The Board notes that the June 2006 rating decision denied the 
Veteran's claim for service connection for acute sinusitis 
because the evidence submitted was not new and material.  In 
the May 2007 Supplemental Statement of the Case, the 
Veteran's claim was reopened, but denied on the merits.  
Regardless of the RO's actions, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

A March 2007 rating decision denied service connection for 
bilateral foot condition with trouble walking, joint pain to 
include back pain, and toe condition with tingling and pain.  
However, the Veteran did not disagree with the decision and 
the issues have not been subsequently prepared or certified 
for appellate review.  Therefore, these issues are not before 
the Board at this time.

The Veteran participated in a hearing with the undersigned 
Veterans Law Judge in December 2008.  A transcript of that 
proceeding has been associated with the Veteran's claims 
folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  Service connection was previously denied for sinusitis by 
a November 1959 rating decision.  Thereafter, decisions dated 
in February 1977 and February 2004 confirmed and continued 
the denial.  The Veteran was informed of these decisions, 
including his procedural and appellate rights, and did not 
appeal.

3.  The evidence received since the last prior denial of 
service connection for sinusitis, relates to an unestablished 
fact necessary to substantiate the claim, is not cumulative 
and redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim.

4.  The competent evidence of record weighs in favor of 
service connection for sinusitis.  

5.  There is no diagnosis of hearing loss or tinnitus and no 
competent medical evidence relating hearing loss or tinnitus 
to active military service.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence has been received for the claim 
of entitlement to service connection for acute sinusitis and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for entitlement to service connection for 
sinusitis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

4.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102 3.303 (2008).

5.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  
With respect to the Veteran's claim for service connection 
for acute sinusitis, the Veteran was provided VCAA notice in 
April 2006, prior to the rating decision in June 2006.  The 
Veteran was also provided VCAA notice regarding his claims 
for service connection for hearing loss and tinnitus in 
August 2006, prior to the October 2006 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned VCAA letters, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for acute sinusitis, 
hearing loss, and tinnitus.  The RO also explained what 
information and evidence he must submit and what information 
and evidence will be obtained by VA.  The letters also 
informed the Veteran as to the assignment of disability 
ratings and effective dates.  As such, the VCAA letters fully 
complied with the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 (b), as well as the Court's holdings in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
the April 2006 VCAA letter, the Veteran was informed of the 
requirement that new and material evidence was necessary to 
reopen the previously denied claim for sinusitis, explained 
the evidence necessary to reopen the claim, and defined the 
legal standard for such evidence by language that comports 
with the relevant regulatory provisions of 38 C.F.R. § 
3.156(a).  Moreover, for the reasons detailed below, the 
Board concurs with the RO's determination that new and 
material evidence has been received to reopen the Veteran's 
claim.  Thus, any deficiency with respect to the notice 
mandated by Kent has been rendered moot.  Id.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and private treatment records are in the 
claims folder.  The Veteran has at no time identified 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The Board notes that the Veteran was not afforded a VA 
examination in conjunction with his claims for service 
connection for hearing loss and tinnitus.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an in-service event, injury or disease, or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  As will be 
discussed in greater detail below, the medical evidence of 
record does not reflect a current diagnosis of bilateral 
hearing loss or tinnitus and there is no medical evidence 
indicating that hearing loss or tinnitus is related to the 
Veteran's active service.  The Veteran has not met all three 
elements of McLendon and, therefore, a remand for a VA 
examination is not required.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  



II.	New and Material Evidence

Service connection was previously denied for sinusitis by a 
November 1959 rating decision.  The Veteran was notified of 
the decision and his procedural and appellate rights and did 
not appeal.  Thereafter, decisions promulgated in February 
1977 and February 2004 denied the Veteran's claim on the 
basis that no new and material evidence had been received.  
The Veteran was notified of the decisions and his procedural 
and appellate rights in both decisions.  The Board notes 
that, following the February 2004 decision, the Veteran 
submitted a letter citing the decision.  He explained that he 
was confused as to the records that were included in the 
claims folder.  However, he did not specifically disagree 
with the decision.  Therefore, the Board finds that the 
aforementioned decisions are final.  38 C.F.R. § 3.104 
(2008).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

38 C.F.R. § 3.156(a) provides that a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the Veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The evidence of record at the time of the previous denials 
consists of the service treatment records, a February 1977 
letter from the Veteran's private physician, and the 
Veteran's statements.  

The service treatment records reveal that the Veteran was 
treated for sinusitis in August 1945.  The August 1945 
records show that the sinusitis was treated with penicillin.  
In the February 1977 letter, the Veteran's private physician 
(R.B.B., M.D.) stated that the Veteran was seen for washing 
out the ears and that the Veteran was first seen in October 
1966.  Dr. R.B.B. noted that there was redness and thickening 
of nasomucosa and slight deflection of nasal septum.  There 
was no evidence of infection and the Veteran was diagnosed 
with mild deflection of nasal septum and vasomotor rhinitis.  

The Veteran's claim was originally denied by the November 
1959 rating decision.  The RO acknowledged the Veteran's in 
service treatment of sinusitis; however, the claim was denied 
because the RO explained that the sinusitis was cleared upon 
return to duty and that there was nothing in the record to 
indicate that it progressed to a chronic disease.  The 
February 1977 and February 2004 decisions continued to deny 
the Veteran's claim because no new and material evidence was 
submitted.  

Evidence submitted after the last denial in February 2004 
consists of the Veteran's statements, updated VA treatment 
records, private treatment records, and a July 2007 VA 
examination report.  

The most significant of the evidence received, for the 
purposes of reopening the claim, is the private treatment 
records and the July 2007 VA examination report.  In the 
private treatment records, the Veteran was noted to have an 
assessment of sinusitis.  Further, in the July 2007 VA 
examination report, the examiner opined that the Veteran's 
symptoms of sinusitis condition were as likely as not due to 
the sinusitis, which he was treated for during service in 
August 1945.  

The Board finds that the July 2007 VA examination report and 
private treatment records constitute new and material 
evidence as they relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).  
As detailed above, the previous rating decision denied the 
Veteran's claim for service connection on the basis that the 
evidence did not show a chronic disability.  As the newly 
submitted evidence includes a diagnosis of sinusitis and a 
competent medical opinion relating the Veteran's symptoms of 
sinusitis to service, the Board determines that the private 
treatment records and VA examination report constitute new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  Thus, the claim is reopened.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  The record shows that the RO 
considered the Veteran's claim of service connection on the 
merits in the September 2007 Supplemental Statement of the 
Case.  Moreover, the Statement of the Case and Supplemental 
Statement of the Case provided the Veteran with the laws and 
regulations pertaining to consideration of the claim on the 
merits.  Additionally, the Veteran has provided arguments 
addressing his claim on the merits.  Accordingly, the Board 
finds that the Veteran would not be prejudiced by its review 
of the merits at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).




III.	Service Connection for Acute Sinusitis

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred or 
aggravated in service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran contends that his sinusitis is related to his 
active service.  In a January 2007 statement, the Veteran 
explained that he was diagnosed with sinusitis during service 
and that he had been treated continuously for this problem 
since service.

The service treatment records confirm that the Veteran was 
treated for sinusitis, left antrum and left ethmoid, in an 
August 1945 record.  Furthermore, in a later August 1945 
clinical record, the Veteran was noted to have been treated 
with penicillin and a diagnosis of sinusitis, maxillary, 
acute, severe, cause undetermined, suppurative, left, was 
listed.  

The Board notes, however, that there is conflicting evidence 
as to whether the Veteran has a current disability.  In the 
July 2007 VA examination report, the Veteran reported that he 
had sinus problems with a bad nasal drip on and off.  The 
Veteran also explained that he was treated for sinus problems 
two months ago.  The examiner noted that the examination for 
the ears was negative without any perforation or discharge.  
The nose examination was negative without any inflammation, 
and nasal mucosa was normal.  The mouth and throat 
examination was also negative without any exudates.  The 
sinus examination revealed no tenderness in the sinus areas.  
The examiner noted a diagnosis of a history of chronic 
sinusitis in stable condition and normal examination.  The 
private treatment records reveal an assessment of sinusitis 
in February 2004.  In an April 2007 private treatment record, 
there was an assessment of rhinitis.  Furthermore, the Board 
observes that the Veteran has reported that his sinusitis was 
on and off.  After a review of the record, the Board also 
observes that there is documentation of recurrent sinus 
problems since separation from service.  

In addition, the July 2007 VA examination report contains a 
positive nexus opinion, relating the Veteran's symptoms of 
sinusitis to service.  A diagnosis of a history of chronic 
sinusitis in stable condition and with a normal examination 
was provided.  The examiner explained that she reviewed the 
claims folder, including the service treatment records, which 
showed that the Veteran was treated for sinusitis of the left 
antrum and left ethmoid.  The examiner opined that the 
Veteran's symptoms of sinusitis condition were as likely as 
not due to the sinusitis, which he was treated for during 
service in August 1945.  

In reviewing the aforementioned evidence, the Board notes 
that when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the Veteran.  38 U.S.C.A. § 5107(b) (2008).  The 
Board finds that the evidence discussed herein is equally 
positive and negative as to whether the Veteran's sinusitis 
was incurred during his military service.  Although the April 
2007 VA examination report shows a normal examination and no 
indication of current sinusitis, the 2004 private treatment 
record shows an assessment of sinusitis.  Furthermore, the 
April 2007 VA examiner provided a positive nexus opinion, 
relating the Veteran's symptoms of sinusitis to service, and 
there is evidence of in service treatment for sinusitis.  
Accordingly, the Board will resolve any reasonable doubt in 
favor of the Veteran and grant service connection for 
sinusitis.

IV.	Service Connection for Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and 
tinnitus are related to active service.  In the December 2008 
hearing transcript, the Veteran reported that his hearing 
loss occurred when he was aboard a ship being transported 
during World War II.  He stated that during transportation, 
he was subject to loud gun-fire.  

Initially, the Board notes that the service treatment records 
are negative for any complaints, documentation, or notations 
regarding hearing loss or tinnitus. Furthermore, in an 
enlistment examination dated in December 1973, the Veteran's 
ears were evaluated as normal.  The Veteran also specifically 
denied any hearing loss in the May 2003 Report of Medical 
History.  

In addition, the Board notes that the competent medical 
evidence of record reveals that the Veteran does not have a 
diagnosis of hearing loss as defined by VA regulations.  See 
38 C.F.R. § 3.385.  The VA treatment records do not contain 
any notations, documentation, or complaints of hearing loss.  
Although the private treatment records note a complaint of 
decreased hearing, there is no diagnosis of hearing loss or 
audiometric examination findings.  Furthermore, there is no 
diagnosis and no notations, documentation, or complaints of 
tinnitus in the private or VA treatment records.  In order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  Since the evidence of record does not 
reflect a current diagnosis of bilateral hearing loss or 
tinnitus, the claims must be denied.   

Moreover, the Board notes that even if the Veteran had 
current diagnoses of hearing loss and tinnitus, there is no 
competent medical evidence which relates bilateral hearing 
loss or tinnitus to active service.  The only evidence 
relating bilateral hearing loss and tinnitus to service is 
the Veteran's lay statements.  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss the 
noise he was exposed to in service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
Thus, his opinion regarding the etiology of any bilateral 
hearing loss and tinnitus would be afforded low probative 
value.  

Though the Board empathizes with the Veteran's sincere belief 
that his audiological difficulties are due to his time in 
service, the medical evidence of record simply does not 
support this contention.  There is no current diagnosis of 
tinnitus or hearing loss, no evidence of complaints of 
hearing loss or tinnitus during active service, and no 
medical evidence relating hearing loss or tinnitus to active 
service.  As the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt rule does not 
apply, and the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus must be 
denied.  See 38 U.S.C.A 
§ 5107 (West 2002 & Supp. 2008).


ORDER

Service connection for acute sinusitis is granted.

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


